      Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
DERRELL LAMONT GILCHRIST
                                    :
                                         Civil Action No. DKC 08-1218
     v.                             :    Civil Action No. DKC 16-904
                                         Criminal No. DKC 02-0245-001
                                    :
UNITED STATES OF AMERICA
                                    :

                          MEMORANDUM OPINION

     There are many motions pending in the criminal case against

Derrell   Lamont     Gilchrist,     concerning    the   post-conviction

challenges he has mounted to those convictions.          All but one of

the pending motions will be resolved in this Memorandum Opinion.

The final motion, for compassionate release, is not yet ready

for resolution.

I.   Background

     Petitioner     was   charged   in    a   twelve-count   superseding

indictment with four armed bank robberies, in violation of 18

U.S.C. § 2113(a) and (d); carjacking, in violation of 18 U.S.C.

§ 2119; four counts of use of a handgun in the commission of the

bank robberies and the carjacking, in violation of 18 U.S.C. §

924(c); conspiracy to engage in two of the bank robberies and

the carjacking, in violation of 18 U.S.C. § 371; and possessing

a firearm after a felony conviction, in violation of 18 U.S.C. §

922(g).   (ECF No. 4).       Following the denial of his pre-trial
         Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 2 of 15



motions     –    including         motions       to    sever     and    to     suppress

identification evidence – the case proceeded to a jury trial on

January 7, 2003.         The factual background is set forth in a prior

Memorandum      Opinion.           (ECF    No.   116).         The   jury    found   Mr.

Gilchrist not guilty of one robbery and the related handgun

charge (Counts 8 and 9), but guilty on all other counts.                        He was

convicted of three counts of armed bank robbery, one count of

conspiracy to commit bank robbery and carjacking, two counts of

carjacking, one count of felon in possession of a firearm, and

four counts of use of a firearm in furtherance of a crime of

violence.        Three      of    the     firearm     counts    were   predicated     on

respective counts of armed bank robbery, while the fourth was

predicated on the carjacking charge.                     He was sentenced to an

aggregate       term   of        112    years    in    prison.         The   terms    of

imprisonment are:

One              Armed bank robbery                     300 months
Six              Armed bank robbery                     300 months concurrent
Five             Conspiracy                             60 months concurrent
Ten              Carjacking                             180 months concurrent
Twelve           Felon in possession                    120 months concurrent
Three            Armed bank robbery                     60 months consecutive
Two              Use of a firearm                       7 years consecutive
Four             Use of a firearm                       25 years consecutive
Seven            Use of a firearm                       25 years consecutive
Eleven           Use of a firearm                       25 years consecutive
TOTAL                                                   112 years


     The guideline calculation was quite complicated.                         Based on

the numerous groups and enhancements, the adjusted offense level


                                             2
            Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 3 of 15



for all counts except the firearm counts was 38.                         Thus, although

he    also         qualified    as    a   career      offender,   the    offense   level

remained at 38.                The offense level for career offender would

have        been    34.     The      criminal   history     category,     however,      was

affected by his career offender classification, increasing the

category from V (based on 12 criminal history points) to VI.

The guideline range for either 38/V or 38/VI is 360 months to

life.        The guidelines for the firearm counts were based on the

mandatory minimum terms.                  Count 2 involved the brandishing of

the firearm, resulting in a seven-year mandatory minimum.                               The

other three were deemed second or subsequent and resulted in 25-

year mandatory minimum terms for each.

        Mr.        Gilchrist      appealed      and    ultimately       was   granted     a

resentencing.             The same sentence was imposed.                (ECF No. 38 is

the resentencing transcript, although the date is out of line.)

Mr. Gilchrist again appealed, and the judgment was affirmed.

II.     First Motion to Vacate

        Mr. Gilchrist filed his first motion to vacate pursuant to

28 U.S.C. § 2255, which, on September 27, 2012, was denied in a

61-page Memorandum Opinion.                 (ECF No. 116).1       All of the matters

set forth in that Memorandum Opinion are incorporated herein.


        1
       Prior to the issuance of that Memorandum, Petitioner had
filed a motion for judicial notice. (ECF No. 115). He proposed
that the court take judicial notice of expert testimony provided
in another case regarding duties of counsel in plea negotiation.
                                                3
         Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 4 of 15



        In his first motion to alter or amend (ECF No. 118), filed

pursuant     to    Fed.R.Civ.P.        59(e),     Mr.    Gilchrist      asserted     that

there was manifest injustice in denying his claim regarding the

§ 924(c) convictions and denying a certificate of appealability.

In   the    petition    (ECF    No.     76),    Mr.     Gilchrist      argued     that    18

U.S.C. § 924(c)(1)(C) was unconstitutional as applied because

the fact that it enhanced his mandatory sentences on three of

those    charges      (Counts    4,    7,   and   11),       namely    that   they   were

“second or subsequent” had not been submitted to the jury.                               The

court      rejected    the    contention,       finding       that     he   had   already

raised the issue on direct appeal and could not relitigate it in

the habeas proceeding.               In this motion, Mr. Gilchrist contends

that the United States Court of Appeals for the Fourth Circuit

never fully considered his claim on the merits and he should be

able to raise it again on habeas review.                        He also took issue

with the procedural default analysis.                         The second motion to

amend or correct (ECF No. 119) sought to supplement with the

then recently decided cases of Alleyne v. United States, 570

U.S. 99 (2013), holding that any fact that increases a mandatory

minimum      sentence    is     an    element     of     a    crime,    not     merely     a

sentencing factor, and must be submitted to the jury, and Peugh


Although the docket reflects the motion as pending, it was
essentially denied when the court rejected his contention on
factual grounds.     (ECF No. 116, at 45-49).       The order
accompanying this memorandum opinion will reflect that reality
and deny the motion.
                                            4
        Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 5 of 15



v. United States, 569 U.S. 530 (2013), dealing with ex post

facto violations when current sentencing guidelines provide a

higher range than those in effect at the time of the offense.

In the motion for summary judgment (ECF No. 125), Mr. Gilchrist

asked   for   entry   of   judgment   because   the   Government   had   not

responded to the motions and the facts justified relief.                 The

weakness with these assertions is that neither Apprendi v. New

Jersey, 530 U.S. 466 (2000) (dealing with facts that increase

penalty   beyond   prescribed    statutory   maximum)    nor   Alleyne   are

applied retroactively to cases on collateral review.               Jones v.

Zych, 2020 WL 2119889, at *8 (4th Cir. Apr. 23, 2020) (joining

“fellow circuits in holding that Alleyne, like Apprendi, does

not announce a watershed rule of criminal procedure, and thus

does not apply retroactively to cases on collateral review”)

(citing United States v. Sanders, 247 F.3d 139, 148=51 (4th Cir.

2001) (holding that Apprendi does not apply retroactively to

cases on collateral review) (footnotes omitted).                The Fourth

Circuit, in footnote 4, also stated that the application of a

second or subsequent conviction finding by a judge without a

jury finding does not violate Alleyne, citing “United States v.

Bell, 901 F.3d 455, 467-68 (4th Cir. 2018) (holding that Alleyne

did not eliminate the ‘Almendarez-Torres [v. United States, 523

U.S. 224 (1998)] exception’ for facts that establish a prior

conviction), cert. denied, --- U.S. ---, 140 S.Ct. 123 (2019).”

                                      5
         Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 6 of 15



Accordingly, nothing in the motion to alter or amend (ECF No.

118),     the    second      motion   to    amend     or   correct    (seeking    to

supplement) (ECF No. 119), nor the motion for summary judgment

(ECF No. 125), provides any basis for relief and they will be

denied.2

III. Second Motion to Vacate

  On March 14, 2016, Mr. Gilchrist filed a second motion to

vacate.         (ECF   No.   136).    He     seeks    resentencing    without    the

career     offender     designation    based     on    vacatur   of   one   of   the

underlying qualifying convictions per [Robert] Johnson v. United

States, 544 U.S. 295 (2005).3              As noted by Judge Bennett:

        In Johnson v. United States, the Supreme Court [of
     the United States] held that a vacatur of a prior
     state conviction used to enhance a federal sentence
     constitutes a matter of “fact” that triggers tolling
     of the one-year limitation under § 2255(f)(4).    544

     2  In the motion to supplement (ECF No. 126), filed April
21, 2014, Mr. Gilchrist brought to the court’s attention the
case of Whiteside v. United States, 748 F.3d 541 (4th Cir. 2014),
regarding the use of § 2255 to challenge a career offender
enhancement when subsequent case law reveals the enhancement was
inapplicable to the defendant. He cited that case in support of
his pending Fed.R.Civ.P. 59(e) motion as an example of a
fundamental miscarriage of justice cognizable on collateral
review. That motion will also be denied.

     3 The Government’s response (ECF No. 138) mistakenly asserts
that Mr. Gilchrist must get permission from the Fourth Circuit
to file a second or subsequent motion to vacate. See United
States v. Hairston, 754 F.3d 258, 262 (4th Cir. 2014).        The
Government also refers to the wrong Johnson case.             Mr.
Gilchrist’s motion to take judicial notice of the two different
cases (ECF No. 144) can be denied as unnecessary.      Similarly,
the motion seeking judicial notice of the vacatur (ECF No. 152)
is unnecessary.
                                            6
       Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 7 of 15



      U.S. 295, 319, 125 S. Ct. 1571, 161 L.Ed.2d 542
      (2005).  Thus, the one-year period for § 2255 review
      begins running when the state court orders the
      vacatur. Id. at 307, 125 S. Ct. at 1580.

Johnson v. United States, 424 F.Supp.3d 434, 440 (D.Md. 2019).         He

continued, however, to recognize:

         Vacatur alone is not enough to trigger tolling under
      § 2255(f)(4); a petitioner must act with due diligence
      in seeking the vacatur of his prior conviction to be
      eligible for tolling of the one-year limitation.
      [Johnson, 544 U.S.] at 308, 125 S.Ct. at 1580.
      Accordingly, a court will look to “the date of
      judgment as the moment to activate due diligence” in
      seeking a vacatur of a previous state sentence used
      for enhancement. Id. at 309, 125 S.Ct. at 1581.

 Johnson v. United States, 424 F.Supp.3d at 440.

      In this case, Petitioner’s 1994 conviction for conspiracy

to possess a controlled substance with intent to distribute, for

which he received a two-year sentence, all suspended but 9 months,

was one of the two predicates for career offender classification.

He filed for coram nobis on May 20, 2014, many years after his

federal conviction.     Relief was initially denied at the trial

level, but Mr. Gilchrist appealed, and the case was remanded for

reconsideration.   At a hearing on February 12, 2016, the petition

was granted, and the conviction vacated.

      The motion was filed in this court promptly after the state

court conviction was vacated, but the question remains whether

Petitioner was diligent in seeking coram nobis in state court.

His federal conviction, with the first sentencing in 2003, and


                                    7
           Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 8 of 15



then on remand in 2005, was final after the appellate proceedings

were complete.        He did not seek coram nobis relief until 2014,

many years later.        He asserts two reasons for the delay.             First,

he says his attorney led him to believe that challenging this

prior conviction would not affect his career offender status, so

that he did not know to challenge it.4             Second, he asserts that

there was an impediment to seeking relief in state court due to

his   failure    to   appeal   the   conviction   initially,   and   that    the

impediment was not removed until the Maryland legislature changed

the statute and the appellate courts held that the change applied

retroactively.

       In an earlier case, the undersigned considered the impact

of the change in Maryland law.              The lengthy discussion in that

case will help elucidate the issue in this one.

       4The sentencing transcript (ECF No. 136-7) supports Mr.
 Gilchrist’s characterization of his attorney’s advice only to a
 certain extent.   It is correct that Mr. Sullivan said that Mr.
 Gilchrist and he had reviewed the PSR together and that it was
 the first time Mr. Gilchrist had done that with an attorney.
 The Government remarked that it would be an unusual sentencing
 if the court had not inquired at the initial sentencing whether
 then counsel had reviewed the report with the defendant, and the
 court agreed. Mr. Sullivan also said that Mr. Gilchrist wanted
 to challenge the career offender treatment, but only because he
 thought the assault with intent to murder conviction should not
 be used as a predicate.    Mr. Sullivan did say that there were
 other convictions in Mr. Gilchrist’s record that might result in
 the career offender finding even if the assault with intent to
 murder conviction were disregarded.     That hardly constitutes
 advice not to challenge the drug conviction on coram nobis in
 state court.    Obviously, Mr. Gilchrist had the incentive the
 challenge any and all prior convictions that might be used to
 enhance his federal sentence.
                                        8
 Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 9 of 15



   The Government argues that Petitioner did not act
diligently because he failed to file the coram nobis
petition in the state court “until more than five
years after entry of judgment in the federal case[.]”
(ECF   No.   38,   at  5-6   (emphasis in   original)).
Petitioner’s response is complicated.   He argues that
Holmes v. State, 401 Md. 429 (2007), initially
precluded him from seeking coram nobis relief because
he had not filed an application for leave to appeal
his guilty plea timely. He next argues that although
the Holmes decision, and thus the restriction on
applying for coram nobis, was overturned by statute in
2012, this restriction “did not conclusively disappear
until July 2015” when the Court of Appeals of Maryland
held, in State v. Smith, 443 Md. 572 (2015), that the
new law “retroactively applies.” (ECF No. 40, at 17).
Petitioner concludes that because he filed for coram
nobis relief within a year of Smith, his petition is
timely.       Petitioner’s   argument  mischaracterizes
Holmes,    fabricates  a   new   legal standard,   and,
otherwise, misses the point.

   According to Petitioner, Holmes “held that a
defendant, like [Petitioner], who did not file a leave
for application to appeal the validity of his guilty
plea within 30 days of the entry of the plea, waived
his right to file a coram nobis petition.”    (ECF No.
40, at 17).   In Holmes, the Court of Appeals stated,
“We hold that if an individual who pleads guilty,
having been informed of his right to file an
application for leave to appeal from his conviction
and sentence, does not file such an application for
leave to appeal, a rebuttable presumption arises that
he has waived the right to challenge his conviction in
a subsequent coram nobis proceeding.” 401 Md. at 445-
46 (emphasis added). This presumption can be rebutted
by showing that a petitioner was not informed of his
rights to challenge a conviction or through “special
circumstances.”    Id. at 475.     Petitioner has not
alleged that this bar ever applied to him, and,
therefore, this case may not be relevant.

   Petitioner’s argument also assumes that a procedural
barrier   must   “conclusively   disappear”  before   a
petitioner could be expected to file for relief. (ECF
No. 40, at 17).    Petitioner cites no support for the
use of this phrase, and such a standard would fly in

                              9
Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 10 of 15



the face of the command that a petitioner use
“reasonable diligence in the circumstances.”   Gray v.
Ballard, 848 F.3d 318, 322 (4th Cir. 2017) (internal
quotation marks omitted).    It would seem reasonable
diligence would require a petitioner to raise an
argument once there is a legitimate basis and not wait
for an issue to be conclusively decided.

   Even assuming that Holmes barred Petitioner’s coram
nobis   petition    and    a  procedural   bar   had   to
“conclusively     disappear,”    the   bar   conclusively
disappeared on October 1, 2012 when Section 8-401 of
the Maryland Criminal Procedure Article went into
effect. It states, “The failure to seek an appeal in
a criminal case may not be construed as a waiver of
the right to file a petition for writ of error coram
nobis.”   Section 8-401 was “an apparent reaction to
Holmes.”     Graves v. State, 215 Md.App. 339, 350
(2013).    The legislative history includes a letter
stating “that the ‘pernicious decision’ in Holmes
‘must be undone’” and providing language for that
purpose “very similar to the language contained in CP
§ 8-401.”     Id. at 350 n.7.      The legislature spoke
clearly   and    precisely   and   removed  the   alleged
procedural bar. If Petitioner needed more proof, the
Court of Special Appeals of Maryland held that § 8-401
applied retroactively in 2013. Graves, 215 Md.App. at
352 (2013); see also Coleman v. State, 219 Md.App.
339, 349-50 (2014). If a procedural bar ever existed,
it was removed well before Petitioner moved for coram
nobis relief.

   Moreover, this argument does not address the actual
question of whether Petitioner was diligent from the
date of judgment such that the statute of limitations
should be tolled.        Johnson, 544 U.S. at 302.
Petitioner waited five years from judgment, four years
from the legislative change in the law, three years
from the intermediate appellate court interpretation
of the law, and a year from affirmance by the Maryland
Court of Appeals. In the interim, Petitioner took no
steps to obtain relief. Petitioner sat on his rights
rather than assert them.     Accordingly, the discovery
rule does not toll the statute of limitations for his
habeas petition, and his habeas petition is untimely.



                             10
           Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 11 of 15



Blake v. United States, No. 10-cr-0729-DKC, 2018 WL 4679861, at

*2–3 (D.Md. Sept. 28, 2018).

       The      result       here   is   similar.5       From   his   sentencing

proceedings in 2003 and 2005, Mr. Gilchrist knew that his state

court convictions affected his sentencing in federal court and

that       he   had   been    designated   a    career   offender.     While   he

challenged the federal convictions on appeal and in the first §

2255 petition, he did not seek any state court relief on his

prior state court convictions until 2014.                 As in Blake, he has

failed to demonstrate due diligence.

       Even if the merits are addressed, Mr. Gilchrist would not

be entitled to relief.              If he no longer qualifies as a career

offender, and his criminal history would be reduced to Category

V.6    The guideline range is the same at offense level 38, namely

360 months to life.

       In a later motion (ECF No. 143), Mr. Gilchrist seeks to

amend to add a contention that the assault with intent to murder


       5
       In his motion to supplement (ECF No. 165), Mr. Gilchrist
supplies the state court records that he says substantiate that
he would be subject to the waiver.     Like in Mr. Blake’s case,
that is far from clear, but, even if true, does not cure the
failure to have acted once the statute was enacted.

       6
       Mr. Gilchrist had 12 criminal history points, resulting in
Criminal History Category V, at the time of sentencing in 2005.
Even if the two points for the now vacated drug conviction are
subtracted, he would have still had 10 criminal history points,
and would still be in Criminal History Category V.


                                           11
          Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 12 of 15



conviction no longer qualifies under the guidelines as a crime

of violence due to the invalidation of the residual clause as

vague.7      As noted before, the career offender designation did not

affect the guideline range.             Moreover, the vagueness rulings

applicable to the Armed Career Criminal Act are not applicable

to the guidelines.        Beckles v. United States, 137 S.Ct. 886, 890

(2017).

IV.   Third Motion to Vacate

      Mr. Gilchrist is represented by the Public Defender with

regard to his challenge to the § 924(c) convictions based on

[the other] Johnson v. United States, 135 S.Ct. 2552 (2015).


      7A standalone challenge to career offender treatment based
on a later invalidated basis would not state a claim cognizable
in a § 2255 proceeding:

           The language of § 2255 makes clear that not every
      alleged   sentencing   error   can   be    corrected   on
      collateral review.    The Supreme Court has instructed
      that only those errors presenting a “fundamental
      defect   which   inherently  results    in   a   complete
      miscarriage of justice” are cognizable.         Davis v.
      United States, 417 U.S. 333, 346, 94 S.Ct. 2298, 41
      L.Ed.2d 109 (1974) (internal quotation marks omitted).
      We are not convinced that Appellant’s pre-Simmons
      career offender designation meets this high bar.
      Neither Appellant’s federal offense of conviction nor
      his state convictions qualifying him as a career
      offender have been vacated, he was sentenced under an
      advisory sentencing scheme, and we are hesitant to
      undermine the judicial system's interest in finality
      to classify a Sentencing Guidelines error as a
      fundamental defect.

United States v. Foote, 784 F.3d 931, 932 (4th Cir. 2015)


                                       12
            Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 13 of 15



(ECF Nos. 140; 142; 163)8.                       The motion, however, misstates the

underlying              crimes    of     violence       as    conspiracy      to   commit    bank

robbery           and    carjacking.            While    he    was    also    convicted      of    a

conspiracy, the predicate crimes of violence were armed bank

robbery           and     carjacking.            Carjacking        and      bank   robbery     are

categorically crimes of violence.                            See United States v. Evans,

848 F.3d 242, 245-48 (4th Cir. 2017) (carjacking); United States

v. McNeal, 818 F.3d 141, 151-57 (4th Cir. 2016) (bank robbery).

Accordingly, the challenges to the § 924(c) convictions on this

ground lack merit.

V.          Remaining Motions

        The remaining motions pertaining to the § 2255 issues are

moot, and will be denied:                   motion to compel court to take action

(ECF        No.    169);        motion    for    ruling       (ECF    No.     170);   motion      to

consolidate              (ECF    No.     148);    motion       for    copy     work   (ECF     No.

150)(this material was supplied later); motion to modify stay

order and reopen (ECF No. 161); and motion for hearing (ECF No.

162).

VI.     Certificate of Appealability

        Pursuant to Rule 11(a) of the Rules Governing Proceedings

Under 28 U.S.C. § 2255, the court is required to issue or deny a

certificate              of     appealability       when      it     enters    a   final     order


        8    He received authorization to file the petition.                           (ECF No.
141).
                                                   13
        Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 14 of 15



adverse to the applicant.                 A certificate of appealability is a

“jurisdictional           prerequisite”      to    an     appeal       from    the       court’s

earlier order.            United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).          A certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2).                Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this    standard      by    demonstrating         that    reasonable       jurists         would

find     the    court’s       assessment      of     the       constitutional             claims

debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484

(2000); see also Miller–El v. Cockrell, 537 U.S. 322, 336–38

(2003).        Where a motion is denied on a procedural ground, a

certificate          of    appealability          will    not      issue       unless        the

petitioner      can       demonstrate     both     “(1)    that    jurists          of    reason

would find it debatable whether the petition states a valid

claim    of    the    denial     of   a   constitutional          right       and    (2)    that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.”                           Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quotation marks omitted).                                   As in

the earlier Memorandum Opinion, Mr. Gilchrist does not satisfy

that standard and a certificate will not issue.

VII. Motion for Compassionate Release

        More   recently,       Mr.     Gilchrist         has    filed     a     motion       for

compassionate         release.        (ECF   No.    171).         He    was    notified       by

                                             14
        Case 8:16-cv-00904-DKC Document 2 Filed 06/17/20 Page 15 of 15



letter that the Public Defender had been appointed to represent

eligible    defendants,     and    two        attorneys   have   entered   their

appearance on his behalf.           The motion will be addressed once

counsel have had an opportunity to supplement, if appropriate,

and the Government has responded.

VIII.       Conclusion

        For the foregoing reasons, the motions to vacate and all

related    motions   will   be    denied.         A   separate   order   will   be

entered.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                         15
